IN THE UNITED STATES I)ISTRICT COURT
FOR THE DISTRICT OF MARYLAND

LEE oLIvER
v. § civil No. ccs-13_323

DEPARTMENT OF PUBLIC. SAFETY _
AND CORRECTIONAL SERVICES, et al.
MEMORANDUM OPINION

At issue here is the plaintiff Lee Oliver’s motion for leave to amend his complaint, as
_well as related motions to strike and to dismiss his original complaint Because his claims are
futile, even as delineated in his proposed amended complaint, Mr. Oliver’s-motion. for leave to
amend his complaint will be denied and this case will be dismissed

BACKGROUND

In 1995, a jury convicted Mr. Oliver of first and second degree rape in the Circuit Court
for Prince George’s County. (Am. Compl. 11 26.) His conviction was overturned on appeal (Am.
Compl. 1127.) In 1998, Mr. Oliver entered an A{ford plea to rape in the second degree and -
received a S-year sentence (Am. Compl. 1128.) In Jul§r 1999, he was released from custody and
simultaneously Was required to register as a sex offender (Am. Compl. ‘I[ 29-30.) He objected to
the sex offender registration requirement (Am. Compl. 11 29.)'From July 1999 until May 20]5,
Mr. Oliver was required to re-register as a sex offender, at regular intervals, With state and local
authorities, and remained listed on the Maryland Sex OH`ender Registry (herear`ter, “MSOR”). .

(Am. Compl. 1] 26-70.) In the interim, the specific requirements and purported duration of his

 

registration changed numerous times with various retroactive amendments to the Maryland Sex
Offender Registration Act (hereafter “the Act”).

The Act was first promulgated on October l, 1995, and applied only to Child Sexual
Offenders. (Am. Compl. 1[ 73 -74.) On October l, 1997, an amendment to the Act broadened the
Act’s applicability to include “Sexually Violent Offender[s]” and “Sexually Violent Predator[s].”
(Am. Compl. ‘[[ 79.) Following Mr. Oliver’s release and registration in 1999, a new amendment
to the Act required individuals who, like Mr. Oliver, were convicted under Article 27 § 464A to
register for life. (ECF 10~1 at p. 4.) In 2010, additional amendments instituted a tiered structure
whereby Mr. Oliver,`as'a “tier III sex offender,” was required to register in person every three
months for life.- (Id.)

In 9013, the Maryland Court of Appeals concluded that the Act’s retroactive registration
requirement violated the ex post facto prohibition contained in Article 17 of the Maryland
Declaration of Rights. Doe v. Dep ’t ofPub. Safely & Corr. Servs., 430 Md. 53 5, 568 (2013)
(“Doe I”). The decision was based purely on Maryland law, and the court noted its own
divergence from the narrower prohibitions dictated by the federal constitution’s Ex Post Facto
Clause. In 2014, the Maryland Court of Appeals held further that, despite registration obligations
imposed by 42 U.S.C. § 16901 et seq., the federal Sex Offender Registration and Notification
Act (“SORNA"), Maryland courts have the ability to instruct the State to remove a registrant’S
information when its inclusion would violate the state constitution under the prescriptions of Doe
I. Dep ’t of Pub. Scy”erl‘y & Corr. Servs. v. Doe, 439 Md. 201, 207 (2014) (“Doe Il”). On April 15,
2015, in the wake of Doe II, Mr. Oliver filed a complaint for declaratory judgment (See Am.
Mem. P. & A. Supp. Def. Montgomery Co., MD’s Mot. Dismiss Pl.’s Compl., ECF 9-1 at p.

10.) MSOR staff reviewed the facts and timing oer. Oliver’s case and sentence, and

 

determined that he was not required to register as a sex offender in Maryland (Am. Compl. 11 71',
State Defs’ Mot. to Dismiss, ECF lO-l at p. 5.) He was delisted on _or about May 28, 201_5. (idim.
Compl. 11 71 .)

On Febr_uary l, 2018, Mr. Oliver filed suit against the Department ofPublic Safety and
Correctional Services,.the Sexual Offender Advisory Board, Montgomery County, and various -
employees working for these agencies, alleging that his rights under the United States
Constitution, the Maryland _Declaration of Rights, and Maryland common law were violated by
the initial and continued requirement that he register as a sex offender (Compl., ECF l.) Both
County and State defendants filed motions to dismiss_on March 26, 2018, and on April 9, 2018,
respectively (ECF 8; ECF '10.) Mr. Oliver did not respond to either motion to dismiss. On May
8, 2018, Mr. Oliver instead filed an amended complaint, adding as defendants four former
Secretaries of the Department and three members of theiMontgomery Police Department (Am.
Compl., ECF,lZ.) In this amended complaint, Mr. .Olivdr abandoned his claims against the
Department and the Sexual Offender Advisory Board, converted his claims against employees to
individual capacity claims, but maintained his claims against Montgomery County. Id.
Additionally, he added three claims brought under § 1983. Id. In response, both the State and
County defendants filed motions to strike the amended complaint (ECF 13; ECF 14.) Mr. Oliver
again filed no response On June 29, 2018, Mr. Oliver filed a Motion for Leave to Amend. (ECF
15.) Both defendants filed responses opposing the plaintiff" s motion. (ECFc 16; ECF 17 .) Mr.

Oliver replied, (ECF 19), and the issues are now ready for ruling

 

ANALYSIS

I. _ Standard of Review

Rule 15 of the Federal Rules of Civil Procedure governs a plaintiffs prerogative to amend
her complaint 'Plain`ti`f`fs can'amenc`i as a matter o`f` course 'i'f`the revisions are offered within 21
days of service.1 Fed.R.Civ.P. 15(a)(1)(A)§ They can amend with the opposing party’s written
consentl Fed.R.Civ.P. 15(a)(2). Third, and relevant here, a plaintiff also may amend with the
court’s leave. Id. The rule specifies that “[t]he court should freely give leave when justice so
requires.” ]d. The Fourth` Circuit has noted that “[t]his lliberal rule gives effect to the federal
policy in favor of resolving cases on their merits instead of disposing of them on technicalities.”
Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006). Granting leave to amend, therefore, is the
default under Rule 15. In Laber, the Fourth Circuit, sitting en banc, explained: “[w]e have'
interpreted Rule 15(a) to provide that “leave to amend a pleading should be denied only when the
amendment would be prejudicial to the opposing party, there has been bad faith on the part of the
moving party, or the amendment would have been futile.”'Id. (internal quotation marks omitted).
Prejudice is the weightiest factor, the absence_thereof, “though not alone determinative, will
normally warrant granting leave to amend.” Davis v. Plper Aircraft Corp., 615 F.Zd 606, 613
(4th Cir. 1980). But a movant’s undue delay or dilatory motive may also be considered Krupski
v. Costa Crociere S. p. A., 560 U.S. 538, 553 (2010). Here, the defendants primarily argue that
the proposed amendments would be filtile.

“Futility is apparent if the proposed amended complaint fails to state a claim under the

applicable rules and accompanying standards: A district court may deny leave if amending the

 

1 Additionally, “if a pleading is one to which a responsive pleading is required, [a party may amend its pleading
within] 21 days after service of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or
(f), whichever is earlier.” Fed.R.Civ.P. 15(a)(1)(B). l-Iere, Mr. Oliver’s amended complaint was filed outside the 21-
day window.

complaint-would be fiitile_that is, if the proposed amended complaint fails to satisfy the
requirements of the federal rules.” Katyle v. Penn Nat. Gaming, Inc., 637 F_Bd 462, 471 (4th Cir.
2011) (quoting United States ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376
(4th Cir. 2008) (internal quotation marks omitted). An amendment is futile when the proposed
amended complaint does not state a claim under Fed.R.Civ.P. 12(b)(6). “Where the statute of
limitations bars a cause of action, amendment may be futile and therefore can be denied.” United
States v. Pitmzan, 209 F.3d 3_14, 317 (4th Cir. 2000).

II. Discussion

The defendants in this case assert that granting Mr. Oliver leave to amend would be a filtile
exercise because his complaint, as amended, fails to state a viable claim, Specifically, they argue,
as a threshold matter, that his claims are barred by the applicable statute of limitations and are
thus untimely Second, they contend that he fails to plead facts sufficient to state a claim under
Rule 12(b)(6). Third, they put forth affirmative defenses_including qualified,_immunity_
contending that even if the complaint contains facts sufficient to support a claim, they are
immunized from suit. Taken together, the second and third grounds demonstrate the proposed
. amended complaint’s fiutility.

A. Time Bar

The court is ill-equipped to rule on the plaintiff s continuing violation theory without more
facts, and, ultimately, there is no need to do So. The timing dispute here is over the date of
accruall The defendants argue that all claims brought by Mr. Oliver are subject to a three-year
deadline. (ECF 10-l at pp. 6-7; ECF_ 9-1 at pp. 19-20.) He does not dispute this contention;
rather, he asserts that the continuing violation exception or the doctrine of equitable tolling

salvage his belated filing. (ECF 19 at p. 12.) Mr. Oliver was first required to register as a sex

 

offender in July 1999. (Am. Compl. 1111 29-30.) But because he was sentenced in 1995, when the
Maryland Sex Offender Registration Act. only applied to “Child Sexual Offender[s],” and the
victim was over 18 years of age, he objected (Am. Compl. 11 74.) Mr. Oliver was required to re-
register, at regular intervals, through May 5, 2015. (Am. _Compl. 11 99.) On May 23, 2015, MSOR
staff determined that Mr. Oliver was no longer required to register (Am. Compl. 11 100.) On May
28, 2015, he was informed that he was no longer required to remain registered2 (Am. Compl. 11
71 .) _This case was filed on February l, 2018. (See Compl., ECF 1.)

There are not, in the record at present, “all facts necessary” to dispose of the plaintiffs
continuing violation theory. Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007).
Denying the plaintiff leave to amend, therefore, would not be appropriate on statute of
limitations grounds “A continuing violation is occasioned by continual unlawful acts, not
continual ill effects from an original violation.” Nat ’l Advert. Co. v. City ofRaleigh, 947 F.2d
1158, 1166 (4th Cir. 1991). The Circuit has “found a continuing violation where regulations
continued to be applied to persons within the statutory limitations period . . .- but not where any
harmto the plaintiff stemmed only fi'om the initial regulatory prohibition.” ]d. at 1167. The same
rule applies under Maryland law. See Bacon v. Arey, 203 Md. App. 606, 655 (2012) (explaining
that “[c]ontinuing violations that qualify under this theory are continuing unlawful acts, for
example, a monthly over-charge of rent, not merely the continuing effects of a single earlier
act”).

Here,1 the alleged injury occurred in 1999 when the plaintiff initially was required to
register_but it is also alleged to have occurred on the repeated occasions when the defendants

made affirmative representations through May 2015, maintaining that Mr. Oliver was required to

 

2 The plaintiff provides inconsistent dates. He separately asserts that notice was received on August 3, 2015. (Am.
Compl. 11 3.)

 

re-register_representations that persisted despite multiple changes to the Act, (Am. Compl. 1111
73-89), and to its retroactivity requirements Doe I, 430 Md.7 at 545-46. Thus, the defendants’
contention that plaintiff knew the facts necessary to pursue his claim on July 22, 1999, (ECF 17
at p. 2), is not necessarily true. Not only were the Act’s alterations likely to interfere with the
plaintiffs ability to know if and when to sue, but it also was unclear, during the years the
plaintiff was registered, whether his registration was even unlawful While he objected to t
registration, it was not until Doe 1 that Maryland’s sex offender registration law was held to
violate Article 17 of the Maryland Declaration of Rights, and it has never been held to violate the
federal constitution’s ex post facto prohibition See Doe I, 430 Md. at _547. Because of the
iterative nature .of the alleged violation and the numerous changes to the act, the alleged injury is
more like the monthly over-charge of rent than the lingering effects of a bygone constitutional
violation. And therefore, because facts sufficient to support a continuing violation theory could
develop in the course of discovery, the plaintiff s motion for leave to amend is not futile on
statute of limitations grounds See Goodman, 494 F.3d at 464.

B. Failure to State a Claim & Affirmative Immunity Defenses

In their motions opposing leave to amend, the defendants assert that the plaintiffs complaint,
even as amended, fails to state a claim upon which relief can be granted They are correct While
some claims falter on Rule l2(b)(6) grounds, others fail because the defendants are entitled.to
qualified immunity3 The plaintiff s claims can be divided among those brought under § 1983,
those arising under the Maryland Declaration of Rights, and a single claim for intentional

infliction of emotional distress brought under Maryland common law.

 

3 As explained below, the state law claims against Montgomery County fail for the additional reason that the
plaintiff failed to comply with the Local Government Tort Claims Act.

7

 

 

To survive a motion to dismiss, the factual allegations of a complaint “must be enough to
raise a right to relief above the speculative level on the assumption that all the allegations in the
complaint are true (even if doubtful in fact).” BellAtlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations omitted). “To satisfy this standard, a plaintiff need not ‘forecast’
evidence sufficient to prove the elements of the claim. However, the complaint must allege
sufficient facts to establish those elements.” Walters v. McMahen, 684 F.3d 43 5, 439 (4th Cir.
2012) (citation omitted). “Thus, while a plaintiff does not need to demonstrate in a complaint
that the right to relief is ‘probable,’ the complaint must advance the plaintiffs claim ‘across the
line from conceivable to plausible.”’ Id. (quoting Twombly, 550 U.S. at 570). And the plaintiff
typically must do so by relying solely on facts asserted within the four corners of-his`complaint.
Zak v. Chelsea Therapet`rtl'cs Intern., Ltd., 780 F.3d 597, 606-07 (4th Cir. 2015). While the
inquiry is focused on the sufficiency of the complaint, in “relatively rare circumstances where
facts sufficient to rule on an affirmative defense are alleged in the complaint, [an affirmative]
defense may be reached by a motion to dismiss filed under Rule 12(b)(6).” Goodman, 494 F.3d
ar 464. ' -

1`. Constitutz`onal Claims -

a. Sui`ficiency of pleaded facts: §1983 Claims

Counts I, II, 1V, V, VII, VII[, and IX allege constitutional violations brought under § 1983.
l(See Pl’s Reply, ECF 19 at p. 5.) “To state a claim under § 1983, a plaintiff must allege [1] the
violation of a right secured by the Constitution and laws of the United States, and [2] must show
that the alleged deprivation was committed b`y a person acting under color of state law.” West v.
Alkins, 487 U.S. 42, 48 (1988). Here, while the second prong is not subject to dispute, the

defendants assert that there are not facts in the complaint sufficient to show a predicate

 

 

constitutional violation. The proposed amended complaint impliedly alleges that the defendants’
actions violated the Ex Post Facto Clause of the United States Constitution, in addition to
explicitly pleading violationsofthe'Fourth, Fifch, Eighth, Ninth, and Fourteenth Amendments to
the United States Constitution. (ECF 19 at p. 5.) .The plaintiff expressly abandons his arguments
under the Fif`th and Ninth Amendments. (ECF 19 at p. 8.) The remaining alleged constitutional
violations are considered in turn.

Mr. Oliver objects to the requirement that he register in 1_999 for a crime committed in 1995,
pursuant‘to a 1997 revision to the Act rendering him eligible for registration W hile not framed
specifically as a federal Ex Post Facto Clause violation_indeed the term “ex post facto” does
not appear in the proposed amended complaint_this is the central grievance from which the .
balance of his constitutional claims derive. (See Am. Compl. 1111 3, 103.) If the Maryland Sex`
Offender Registration Act does violate the federal constitution’ s Ex Post Facto Clause_by no
means a foregone.conclusion_that argument may have some merit But if it does not, then.it is
not clear how the,plaintiff can maintain the contention that he was never required to register as a
sex offender The facts in the complaint supporting the conclusion that the Act is
unconstitutional on ex post facto grounds are meager, and yet, even assuming they are sufficientJ
they yield the definitive conclusion that, if there was a violation of the plaintiff s constitutional
rights, no such right lwas clearly established at the time of the alleged violationl

The Maryland Court of Appeals concluded that the Maryland Sex Offender Registration
Act’s retroactive registration requirement violated the ex post facto prohibition contained in
Article 17 of the Maryland Declaration of Rights. Doe I, 430 Md. at 568. But while the Doe I
Court held that Maryland’s Sex Offender Law violates Maryland law’s own ex post facto

provision, it expressly withheld judgment as to any federal constitutional violation Doe I, 430

 

Md. at 547 (stating “[w]e conclude . . . that requiring Petitioner to register as a sex offender
violates Article 17 ’s prohibition against ex post facto laws; thus, we need not', and do not,
address whether requiring Petitioner to register violates the prohibition against ex post facto laws
under Aiticle l of the federal Constitution”). Critically,.the court noted that it was electing an
approach to ex post facto analysis “rejected” by the Supreme Court. Doe I, 430 Md. at 551. It
declared “[a]lthough the Supreme Court appears to have narrowed the scope of the federal
Constitution’s protection against ex post facto laws, we elect to follow the principle of stare
decisis and continue to interpret Article 17 as offering broader protection.” Doe I, 430 Md. at
552. Under Maryland precedent, the ex post facto prohibition is governed chiefly by the
“disadvantage standard”_the broad proposition that a retroactive law, when applied, may not
“disadvantage[] the offender.” Id. at 561.

The federal rule is somewhat different In Sml'th v. Doe, the Supreme Court considered
whether the Alaska sex offender registration program violated the Ex Post Facto Clause. 538
U.S. 84,;92 (2003). S\etting out the applicable test, the Court explained: “We must ascertain
whether the legislature meant the statute to establish civil proceedings . . . If the intention of the
legislature was to impose punishment, that ends the inquiry. If, however, the intention was to
enact a regulatory scheme that is civil and nonpunitive, we must further examine whether the
statutory scheme is so punitive either in purpose or effect as to negate the State’s intention to
deem it civil.” Id. (internal quotation marks omitted). Furthermore, it noted, “[b]ecause we
ordinarily defer to the llegislature’s stated intent . . . only the clearest proof will suffice to
override legislative intent and transform what has been denominated a civil remedy into a
criminal penalty.” Id.; See also UnitedSrates v. Gould, 526 F. Supp. 2d 538, 548 `(D. Md. 2007),

ajj”d, 568 F.3d 459 (4th Cir. 2009). In Smith, the Court conducted a thorough investigation into

10

the legislative objectives behind the Alaska law, looking to its structure and history to ascertain
legislative intent 538 U.S. at 93 -96. Reaching the second step of the inquiry, the Court also
applied the Mendoza~Marriz/rez factors, imported from its double-jeopardy jurisprudence, to
determine the punitive effects, if any,' of the Act in question Id. 97-104. The Court concluded
that “Alaska‘s intention to establish a civil regulatory scheme” was not negated, “[t]he Act [was]
nonpunitive[,]” and that therefore “its retroactive application does not violate the Ex Post Facto
Clause.” Id. at ~105-06. "

Smith, by itself, does not preclude the plaintiff s claims. While the Alaska and Maryland sex
offender registration laws have some similarities, the threshold question within the ex pdst facto
analytical framework prescribed by Justice Kennedy -in sz'rh concerns the legislature’s intent
Thus, to decide the issue, the court would have to` sift the Maryland Sex Offender Registration
Act and its various amendments through the test announced in Smith. While the facts necessary
to conduct this analysis are conspicuously missing from the complaint, one could defensiny
conclude that Mr. Oliver describes his own retroactive requirement to register with sufficient
detail to provisionally shepherd this claim past Rule 12(b)(6). Indeed, it is conceivable that
evidence of the Maryland legislature’s punitive intent might arise in the course of litigation, as
might reason to view the Act as so punitive in purpose or effect as to negate the State’s
[regulatory] intention Smith, 538 U.S. at 92. And yet, as explored below, by this very same
token (the novelty of_ the required constitutional analysis), the individual defendants are entitled
to qualified immunity on any §'1983 cause of action based on a predicate violation of the Ex.Post
Facto Clause. 1

A survey of the other constitutional violations alleged by the plaintiff confirms that his only

potentially viable claims hinge on constitutional questions of first impression The plaintiff s

11

Eighth Amendment claims, for example, rise and fall with his Ex Post Facto Clause claim. The
plaintiff alleges that his ongoing inclusion in the Maryland Sex Offender Registry and the
requirement that he re-register violate thelEighth Amendment’s ban on cruel and unusual
punishment (Am. Compl. 11 129.) The amendment prohibits “not only barbaric punishments, but
also sentences that are disproportionate to the crime committed.” Solem v. Helm, 463 U.S. 277,
284 (1983). In United States v. Under Seal, the Fourth Circuit considered whether the plaintiff s
requirement to register with the federal Sex Offender Registration and Notification
Act (SORNA) violated the Eighth Amendment 709 F.3d 257, 263 (4th Cir. 2013). The Circuit
explained: “To determine whether the application of SORNA to Appellant has a punitive effect,
we utilize the two-part test set forth by the Supreme Court in sz'rh v. Doe[.]” Ial And thus, as in
the Ex Post Facto Clause context, the Act in question must have a punitive intent or effect for an
Eighth Amendment claim to succeed The similarity of MSOR’s retroactivity requirements to
those of SORNA and Alaska’s sex offender registry, upheld by the Fourth Circuit and the
Supreme Court respectively, lead to the likely conclusion that Maryland’ s law does not run afoul
of the Eighth Amendment or the federal Ex Post Facto Clause. See Under Seal, 709 F.3d at 263-
64; Smith, 538 U.S. at 105-06. But, as noted above, the issue has not been conclusively decided
The plaintiff next alleges that the defendants violated his Fourth Amendment rights by
“seiz[ing] his person on each of the at least 26 times that he was required to appear before them
to register.” (ECF 19 at p. 6.) The proposed amended complaint is devoid of the facts needed to
make out an unlawful seizure claim. “[N]ot all personal intercourse between [government
officials] and citizens involves‘seizures’ of persons. Only when the officer, by means of
physical force or show, of authority, has in some way restrainedthe liberty of a citizen may we

conclude that.a ‘seizure’ has occurred.” Florida v. Bostick, 501 U.S. 429, 434 (1991). Nowhere

12

 

in his complaint does the plaintiff even allege the use of force or any restraining show of
authority by the defendants The plaintiffs Fourth Amendment.claim is therefore futile because
he fails to plead facts sufficient to survive a motion to dismiss

The final pleaded predicate constitutional violation is a due process claim under the
Fourteenth Amendment There is a right under the Fourteenth Amendment to procedural due
process when a person’s liberty interest in their reputation is impugned by the state See But of
Regems v. Roth, 408 U.S. 564, 573 & n.l2 (1972). But it is axiomatic that [t]here can be no
deprivation of liberty [under a procedural due process theory] unless the stigmatizing charges at
issue are false_. Ridparh v. Bci of Governors Marshall Um'v., 447 F.3d 292, 312 (4th Cir. 20_06);
See also Stone v. Univ. OfMal_yland-Meal Sys. Corp., 855 F.Zd 167, 172 n.5 (4th Cir. 1988). il
Here, the plaintiffs sole argument under the Due Process Clause is that he was mischaracterized
as a sex offender (ECF 19 at p. 6-7.) And yet the repeated changes to the Act and its changing
status under the Maryland constitution make it unclear when the fact that Mr. Oliver was
required to register as a sex offender became false. That said, even if it was false from the very
beginning, he was afforded the requisite procedural safeguards-because the requirement that he
register hinged solely on the fact of Mr. Oliver’s conviction See Connecticut Dep ’t OfPub.
Safezy v. Doe, 538 U.S. 1, 7 (2003) (rejecting a procedural due process challenge to sex offender
registration because, in Connecticut,. “the law’s requirements turn on an offender’s conviction
alone_a fact that a convicted offender has already had a procedurally safeguarded opportunity
to contest”). Any concomitant substantive due process issue would likely meet a similar fate
Courts to have considered the issue conclude that sex offender registries do not implicate
fundamental rights See, e.g., Doe v. Moore, 410 F.3d 1337, 1345 (l 1th Cir. 2005) (explaining

that “[t]hough the Supreme Court has not addressed whether substantive due process invalidates

13

 

sex offender registration statutes, we can find 'no history or tradition that would elevate the issue .
. . to a fundamental right.”), The plaintiff s due process claims therefore, like his Ex Post Facto
Clause and Eighth Amendment claims, depend on an unlikely, and wholly hypothetical,
development in the law. But even if.they might be sufficient to survive a motion to dismiss for
failure to state a plausible claim, the claims would fail because the defendants are entitled to n
immunity.4
b. Immunity: §1983 Claims

The only potential predicate constitutional violations that may clear the Rule 12(b)(6) hurdle
are simultaneously so novel as to preclude liability under the qualified immunity doctrine Nine
of the ten defendants named in the proposed amended complaint are individual government
employees,' namely Sccretaries ofPublic Safety and Correcti`on_al Services dating back to Mr.
Oliver’s initial inclusion in the MSOK and Montgomery County police officers working for the
Sex Offender Registry Unit who met with Mr. Oliver at his various registration appearances

Qualified immunity is an affirmative defense to liability under 42 U.S.C. § 1983.Har10w v. `
Fr'tzgerald, 457 U.S. 800, 815 (1982). It is appropriate for a court to consider defendants’ claims
to qualified immunity at the motion to dismiss stage Jenkr`ns v. Mer#ord, 119 F.3_d 1156, 1159
(4th Cir. 1997). Qualified immunity shields government-officials from liability for civil damages
as long as “their conduct does not violate clearly established statutory or constitutional rights of
which a reasonable person would have known_” Harlow, 457 U.S. at 818. “Qualified immunity

balances two important interests_the need to hold public officials accountable when they

 

4 Mr. Oliver’s § 1983 claim against Montgomery County (Count VII) is also futile as amended because it fails to
state a claim upon which relief can be granted See Twombfy, 550 U.S. at 570. He pleads no facts with particularity
pertaining to actions taken by Montgomery County. Mr. Oliver does not plead the facts needed to Sustain a Monell
claim, nor does he plead any facts showing that County actidn, policy, custom, or omission were involved in his
alleged constitutional deprivations or sex offender registration in Maryland, generally See Monell v. Department of
Sociai Sei'vices of Ci!y of New York, 436 U.S. 658, 690-95 (1978).

14

 

exercise power irresponsiny and the need to shield officials from harassment, distraction, and
liability when they perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231
(2009). Defendants bear the burden of proving their entitlement to qualified immunity Danser v.
Stansberry, 772 F.3d 340, 345 (4th Cir. 2014). To prevail on a qualified immunity defense, a
government official must demonstrate either (1) that the facts, construed in the plaintiffs favor,
do not constitute a violation of the plaintiff s constitutional rights, or (2) that the right infringed
upon was not clearly established at the time of the alleged violation See Saucier v. Katz, 533
U.S, 194, 201 (2001); Pearson, 555 U.S. at 231-33.

Here, the requisite qualified immunity analysis comes chiefly at the second prong. Given the
foregoing discussion of the predicate constitutional violations in the plaintiff s prima facie case,
there remains a slim possibility that the plaintiff s constitutional rights were, in fact, violated
There is no possibility, by contrast, that the rights allegedly violated were clearly established at
the time of the purported violation Explicating this second prong, the Supreme Court explained
that a right is clearly established when “its contours [are] sufficiently clear that a reasonable
official would understand that what he is doing violates that right.” Hope v. Pelzer, 536 U.S. 730,
739 (2002) (intemal quotation marks omitted). It further explained that while “this is not to say
. that an official action is protected by qualified immunity unless the very action in question has
previously been held unlawful . . . it is to say that in the light of pre-existing law the
unlawfulness must be apparent.” Ici (quoting Anderson‘v. Creighron, 483 U.S. 63 5, 640 (1987)).
“The Salient question is whether the state of the law at the time of the events in question gave the
officials fair warning that their conduct was unconstitutional_” Ridpath, 447 F.3d at 313 (internal

quotation marks omitted).

15

 

The facts of this case present no indication that the defendants had reason to question the
constitutionality of their conduct MSOR officials removed Mr. Oliver from the registry within a
year of the Maryland Court of Appeals decision in Doe II, despite the fact that he still met the

definition of a sex offender,under SORNA. This shows only an intent to remain on the right side

of a developing area in the law. More importantly, if any constitutional violation occurred in this

case, it was not clearly established at the time Mr. Oliver has neither pleaded nor proffered in his
memoranda any facts to show that a reasonable official would know Mr. Oliver’s registration
violated a constitutional right, any facts to show that pre-existing law demonstrated the
unlawfulness of the defendants’ action, or any facts to show the defendants had, or should have
had, any warning that their conduct was less than in full compliance with the dictates of the
constitution As set forth above, the Supreme Court and the Fourth Circuit have upheld similar
retroactive registration requirements Even assuming the MSOR could be held to be punitive
under the test announced in Smith v. Doe, knowledge of that fact cannot be imputed'to the
defendants during the time of Mr. Oliver’s registration Because the plaintiffs right not to be
listed in the MSOR was not clearly established at the time the alleged violation occurred,
qualified immunity insulates the individual defendants-in this case from liability under § 1983.

ii. State Law Claims

In addition to his constitutional claims, Mr. Oliver alleges that the defendants violated his
rights under the Maryland Constitution. Specifically, he alleges a deprivation of his rights under `
Declaration ofRights Article 24, Article 17, and Article 25. The first is brought as a standalone
claim. (Count III). The latter two are included within his federal constitutional claims (Count IV

and Count V).

16

 

a. State Defendants
The State defendants are entitled to immunity on the plaintiffs state law claims under Md.

Code Ann., Cts. & Jud. Proc. § 5-522(b). As Secretaries of Public Safety and Correctional
Services, the State defendants are all state personnel as defined in Md. Code Ann., State Gov't §
12-101. See Md. Code Ann., State Gov’t § 12-101(a)(3). They are thus “immune from suit in
courts of the State and from liability in tort for a tortious act or omission that is within the scope
of [their] public duties and is made without malice or gross negligence.” Md'. Code Ann., Cts. &
Jud Proc. § 5-522(b). As the Fouith Circuit has explained,

Under Maryland law, the malice necessary to defeat immunity under

section 5-522 is what is often referred to as ‘actual malice’_that is,

conduct ‘motivated by ill will, by an improper motive, or by an affirmative

intent to injure’ Shoemaker v. Smith, 353 Md. 143, 725 A.2d 549, 560

(1999). A similarly high threshold must be crossed to establish gross

negligence-the defendant must have ‘acted with wanton or reckless

disregard for the safety of `others.’ Boyer v. State, 323 Md. 558, 594 A.2d

121, 132 (1991); cf State v. Albrecht, 336 Md. 475, 649 A.2d 336, 348

(1994) (defining gross negligence as conduct ‘so heedless and incautious~

as necessarily to be deemed unlawful and wanton, manifesting such a

gross departure from what would be the conduct of an ordinarily

careful and prudent person under the same circumstances so as to furnish

evidence of an indifference to consequences ’)
Yotmg v. Cit_‘y ofMounrRanier, 238 F.3d 567, 578-79 (4th Cir. 2001). The bar to defeat state law
immunity is high.7

Here, the plaintiff pleads no facts showing that any of the defendants acted with malice or

gross negligence T here are no facts that point toward an improper motive or an affirmative
intent to injure There is simply no allegation of malice in the plaintiffs proposed amended
complaint Similarly, there are no factual allegations in the proposed amended complaint that

even approach gross negligence The defendants’ shortcomings here, if any, were a failure to

foresee that the MSOR would be held unconstitutional under Maryland law. This falls far short

17

 

of the wanton, reckless, or heedless action needed to overcome § 5-522(b) immunity Because
there are insufficient facts within the proposed amended complaint to sustain state law claims
against state defendants and because state law immunity applies, granting the plaintiff leave to
amend these claims would be futile
b. County Defendants
Mr. Oliver’s state law claims against'Montgomery County are futile because he failed to
comply with the Local Gov_ernment Tort Claims Act (hereafter “LGTCA”). State law
constitutional torts are subject to the LGTCA. Thomas v. Cily of Annapolis, 113 Md. App. 440,
d 457-59 (1997). The LGTCA mandates that a plaintiff seeking unliquidated damages from a local
government or its employees must submit administrative notice of this claim within 180 days
after the injury, Md. Code Ann., Cts. & Jud. Proc. § 5-3 04(a). “The notice requirements are
intended to apprise a local government of its possible liability at a time when it could conduct its
own investigation..-.sufficient to ascertain the character and extent of the injury and its
responsibility in connection with it.” Faulk v. Ewin_g, 371 Md. 284, 298-99 (2002) (internal
quotation marks omitted). The filing of this notice is a condition precedent to the plaintiffs
underlying action for damages, and should be alleged as a substantive element in the complaint
in order to state a claim under Maryland law. Curtis v. Prachr, 202 F.Supp.2d 406, 414 (D. Md.
2002); see also Hargrove v. Mayor and_CI`ly Council ofBaltimore, 146 Md.App. 457, 462-63
(2002). Although the requirement maybe met by “substantial compliance,” this still “requires
some effort to provide the requisite notice and, in fact, it must be provided, albeit not in strict
compliance with the statutory provision.” Faulk, 371 Md. at 299.
Here, the plaintiff flouts the LGTCA requirements in two ways First, he does not plead

compliance with §5-3 04 as a substantive element of his claims against the county. Hansen v. Cin

18

 

ofLaurel, 420 Md. 670, 684 (2011)~(explain'ing that “at the very least, [Maryland Court of
Appeals] precedent seems to require that tort claimants plead affirmatively, albeit generally,
this partictdar condition precedent, 1'. e., the LGTCA notice requirement.”). Indeed§ there is no
mention of the LGTCA in his proposed amended complaint Second, while Mr. Oliver attaches a
letter dated April 6, 2016, from the County defendants purportedly acknowledging notice of his
claim, there is no way to ascertain from all the plaintiffs filings whether he adhered to the 180-
day deadline While the timeline Mr. Oliver provides of his removal from the MSOR is
inconsistent, compare Am. Compl. 113 (stating that his removal from the registry occurred on
August 3, 2015) with A`m. Compl. 11 71 (stating that his-removal from the registry occurred on
May 28, 2015), the very latest date of any alleged injury is August'3, 2015. The notice period of
180 days would have expired January 30, 2016. The plaintiff should have pled his compliance
with the LGTCA in his first complaint; and~ he should have pled his compliance with the LGTCA
in his proposed amended complaint, once the County defendants raised the argument in their
motion to dismiss But he did not Instead, Mr: Oliver acknowledged the argument for the first
time in his-Reply to his motion for leave to amend-, and even there failed to sufficiently allege
compliance with §5-304. The April 6, 2016, letter from the County that is attached to the Reply
is too little too late The plaintiffs state law claims against Montgomery County and its officers
would not survive a motion to dismiss, and thus granting the plaintiff leave to amend his state
law claims against the County and its officers would be fiitile.
iii. Common Law Claims

The plaintiff s final remaining claim alleges intentional infliction of emotional distress

(hereafter “IIED”) under Maryland common law. The elements of an IIED claim under Maryland

common law are fourfold: “(1) the conduct must be intentional or reckless', (2) the conduct must

19

 

be extreme and outrageous; (3) there must be a causal connection between the wrongful conduct
and the emotional distress; (4) the emotional distress must be severe.” Harrz's v. Jones, 281 Md.
560, 566 (1977).

Here, there are simply no factual allegations pertaining to this cause of action The claim
itself, as delineated in Count VI in the proposed amended complaint, is but a bare and conclusory
recitation of the legal elements For example, there are no factual allegations that any of the
defendants’ actions, if indeed they were wrongful, were intentionally or recklessly so. There are
no factual allegations that the defendants’ conduct was outrageous or extreme_a high burden
for any plaintiff to meet. Nor are there allegations that Mr. Oliver suffered a severely disabling
emotional response See Tavakolz'-Nouri v. State, 139 Md. App_ 716, 728-29 (2001). Because the
facts pleaded are insufficient to defeat a motion to dismiss under Rule 12(b)(6), see Nemet
Chevrolet, Ltd. v. Consumerajairs.com, Inc., 591 F_3d 250, 255 (4th Cir. 2009), leave to amend
this claim would be futile

CONCLUSION

Because, for the reasons stated above, all Mr. Oliver’s claims would fail to survive a
motion to dismiss, granting him leave to amend would be hatile. Therefore, plaintiff s motion for
leave to amend will be denied. The unopposed motions to strike the amended complaint filed
without leave of court also will be granted And the defendants’ initial motions to dismiss,
opposed only by the attempt to file an amended complaint, prevail for the same reasons the
amended complaint would be liltile. Accordingly, those motions also will be granted.

A separate order follows

/J<S$? %€é

Date Catherin§ C. Blake
United States District Judge

20

